Citation Nr: 1115611	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status postoperative debridement femoral condyle, left knee.  

2.  Entitlement to an initial compensable evaluation for deformity, status post dislocation of the right ring finger.  

3.  Entitlement to an initial compensable evaluation for migraine headaches.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Winston-Salem, NC, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Winston-Salem, North Carolina, VA Regional Office.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated March 2008, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  However, in October 2008, the Veteran indicated that he wished to withdraw his hearing request.  See the October 2008 VA letter.  Thus, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected degenerative joint disease, status postoperative debridement femoral condyle, left knee, is manifested subjectively by complaints of pain with no recurrent subluxation or lateral instability and only slight limitation of motion.  

3.  The competent and probative evidence of record shows that the Veteran's service-connected deformity, status post dislocation of the right ring finger has not been shown to be manifested by ankylosis.  

4.  The competent and probative evidence of record shows that the Veteran's service-connected migraine headaches do not involve characteristic prostrating attacks averaging one episode in 2 months over the previous months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease, status postoperative debridement femoral condyle, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2010).  

2.  The criteria for an initial compensable evaluation for deformity, status post dislocation of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010).

3.  The criteria for an initial compensable evaluation for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for the claimed disabilities.  In this case, the Veteran was provided a VCAA letter in November 2006 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private treatment records from August 2008 to September 2008.  The Veteran was also provided VA examinations in connection with his claims.  The VA examiners reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision
A.  Applicable Rules and Regulations

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were assigned following the grants of service connection for his disabilities.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Id.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Degenerative Joint Disease, Status Postoperative Debridement Femoral Condyle, Left Knee

The Veteran asserts that a higher disability evaluation is warranted for his service-connected left knee disability.  In his March 2008 personal statement, the Veteran indicated that since an in-service surgery was performed on his left knee, he has endured constant pain and his knee has been "permanent[ly] swollen" since that time.  He further added that it is difficult for him to perform his daily activities.  

The Veteran's service-connected left knee disability is rated under Diagnostic Codes 5010-5261.  Under Diagnostic Code 5261, noncompensable rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6. It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).
Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under Diagnostic Codes 5257 and 5003 does not constitute pyramiding).  VAOPGCPREC 9-04 holds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  

In December 2006, the Veteran was afforded a VA examination for his service-connected left knee disability.  He complained of bilateral knee pain, but indicated that it was not incapacitating.  He admitted to receiving no current treatment for his left knee and denied the use of a knee brace, as well as any weakness, fatigability, decreased endurance, incoordination, or flare-ups.  

Physical examination of the left knee found no tenderness to palpation or swelling.  There was deformity with some loss of contour of both knees, but no instability.  Range of motion testing of the left knee revealed active flexion to 90 degrees, passive flexion to 105 degrees, and extension 10 degrees less than 0.  There was no pain, weakness, fatigability, decreased endurance, or incoordination noted on repetitive motion.  X-rays of the left knee revealed degenerative joint disease, and the VA examiner diagnosed the Veteran with recurrent bilateral knee pain, status post arthroscopic surgery.  

Private treatment records from August 2008 to September 2008 reflect continuing problems and complaints associated with his service-connected left knee disability.  Specifically, the August 2008 private medical report indicated that the Veteran's left knee exhibited marked genu varus bilaterally, with no signs of any instability on a varus-valgus stress test.  A magnetic resonance imaging (MRI) conducted in September 2008 noted extensive degenerative changes in keeping with osteoarthropathy, minimal chondromalacia patellae, and moderate to large sized joint effusion.  

The Veteran underwent a second VA examination for his service-connected left knee disability in September 2010.  He informed the VA examiner that his left knee "hurts on a daily basis," and indicated that it was swollen on the day of the examination.  He admitted to having chronic knee swelling without any signs of heat, redness, or other inflammation.  The Veteran stated that taking Ibuprofen alleviates some of the pain, and he is able to stand for thirty minutes at a time and walk a quarter of a mile while performing his duties as an ROTC (reserve officer training camp) instructor.  The VA examiner noted that the Veteran did not use adaptive or assistive devices for his knee.  

Upon physical examination of the Veteran, the VA examiner noted that the left knee was abnormal and swollen when compared to the right knee.  There was no ligament laxity or quadriceps atrophy, and the medial and lateral ligaments were normal.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  On repetitive motion times three, there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  The VA examiner noted pain at most of the range of motion maneuvers.  Deep tendon reflexes were 2+ at the knees and ankles, with good muscle resistive strength assessed at 5/5 for the lower extremities.  Lachman's testing was normal with no movement and the anterior and posterior drawer signs were negative; however, chondromalacia patella testing was positive and there was an effusion ballottable in the left knee.  X-rays revealed moderate-to-severe narrowing of the medial compartments with mild right medial compartment osteophytes, severe degenerative joint disease changes of the left femoral patellar joint with narrowed joint space and osteophytes, small bilateral effusions, and no fractures or dislocations.  The VA examiner diagnosed him with osteoarthrosis of the left knee with effusion, and concluded that the functional limitations of the left knee (difficulty in standing and maintain full weight bearing) suggests that his knee arthritis is worsening.

Based upon the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's service-connected left knee.  As previously stated, in order to achieve the next-higher rating based on limitation of motion, the Veteran must demonstrate extension limited to 15 degrees.  To warrant a separate rating based on limited flexion, the evidence must show flexion limited to 30 degrees.  Such as not been demonstrated in this case.  According to the VA examination reports dated December 2006 and September 2010, range of motion findings were flexion to 90 degrees, flexion to 105 degrees, flexion to 120 degrees, extension to 10 degrees, and extension to 0 degrees.  See the December 2006 and September 2010 VA examination reports.  There is no competent medical evidence reflecting extension limited to 15 degrees or flexion limited to 30 degrees.  The Board finds that while the evidence shows somewhat of a worsening in the Veteran's range of motion, the evidence does not support a higher rating under Diagnostic Code 5261 or a separate compensable rating under Diagnostic Code 5260.

The Veteran's service-connected left knee disability also does not warrant a higher rating under Diagnostic Code 5010.  While most recent x-rays dated September 2010 revealed severe degenerative joint disease changes of the left femoral patellar joint, the service-connected disability is not shown to involve two or more major joints or two or more minor joint groups.  Thus, no disability rating in excess of 10 percent is warranted under Diagnostic Code 5010.  

The Board has also considered whether the Veteran's service-connected left knee disability may be rated under any other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5257, the Board notes that the Veteran's symptoms overall do not show left knee recurrent subluxation or lateral instability, so as to warrant the assignment of a compensable evaluation.  The December 2006 VA examiner found no evidence of instability, and the September 2010 VA examiner reported no ligament laxity and the medial and lateral ligaments were deemed normal.  Additionally, Lachman's testing was normal with no movement and anterior and posterior drawer signs were negative at the September 2010 VA examination.  Thus, a rating in this regard is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Regarding other diagnostic codes of the knee and leg, the Board notes that they are simply not applicable to the Veteran's service-connected disability.  It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis of the knee (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not support the Veteran's claim.  

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of pain associated with his left knee.  When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 10 percent rating for his service-connected left knee disability.  There is no indication that pain, stiffness, and weakness, due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation currently assigned.  This is further supported by the VA examiners' conclusion that there is no pain, fatigability, weakness, lack of endurance, or incoordination on repetitive motion.  See the December 2006 and September 2010 VA examination reports.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms; however, to the extent that he has asserted he warrants more than a 10 percent evaluation for his left knee disability, the competent and probative evidence, including the objective clinical findings, do not establish a basis for a higher or a separate evaluation for any period of time during the course of the appeal.  See Fenderson and Hart, supra.

The preponderance of the evidence is against a finding that the service-connected degenerative joint disease, status postoperative debridement femoral condyle, left knee warrants a higher disability rating for the reasons stated above.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

C.  Deformity, Status Post Dislocation of the Right Ring Finger

In a March 2008 personal statement, the Veteran contends that his service-connected right ring finger disability is worse than the current evaluation contemplates.  He explained that he endures pain and discomfort with his right finger, which at times, causes difficulty in writing, typing, and tying his shoes.  He asserts that a compensable rating is warranted for his service-connected right ring finger disability.  

Throughout the rating period on appeal, the Veteran has been assigned a 0 percent disability evaluation for his service-connected right ring finger disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under the criteria found at Diagnostic Code 5230, a noncompensable evaluation is warranted for any limitation of motion for the fifth finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

It is noted that a compensable evaluation for an individual disability of the fifth finger is warranted if there is evidence of ankylosis that would approximate an evaluation as amputation is warranted or for additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  Additionally, a 10 percent disability rating is warranted for evidence of arthritis in the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In December 2006, the Veteran was afforded a VA examination for his service-connected right ring finger disability.  He informed the VA examiner of his prior injury to the right ring finger, which resulted in a dislocation of the proximal interphalangeal joint (PIP) joint.  Since that time, the Veteran stated that he has had residual pain with palmar flexion deformity.  He indicated that the disability was not incapacitating, and he can function and perform his daily activities.  He admitted to not receiving any current treatment at the time of the VA examination, and denied any associated weakness, fatigability, decreased endurance, incoordination or flare-ups.  

Upon physical examination, the VA examiner noted tenderness to palpation of the right ring finger with no swelling.  The VA examiner noted the presence of some palpable increase in the bony prominence at the PIP joint, along with a 40 degree palmar flexion deformity at the PIP joint.  Otherwise he demonstrated good grip strength in his right hand, and there was no pain, weakness, fatigability, decreased endurance, incoordination, or pain on repetitive motion found.  He was diagnosed with recurrent right ring finger pain with deformity as noted, and status post dislocation of the PIP joint.  

The Veteran was afforded a second VA examination in September 2010.  He informed the VA examiner that his service-connected right ring finger is equally painful and numb.  He indicated that on average, the right ring finger PIP joint swells approximately 10 times a year, lasting up to 3 days.  He takes Ibuprofen, which provides some relief, but admitted to not having surgery or receiving cortisone injections.  He admitted to not using adaptive or assistive devices for his finger and indicated that it does not interfere with his work as a ROTC high school instructor.  

During the physical examination of the Veteran, the VA examiner noted that the right PIP joint of the fourth finger had slight contracture and slight knobbiness.  The fingers were warm, fingernails in normal appearance, and there were no scars or ankylosing of the finger.  Circulation at the wrists and fingertips was normal, with no synovitis of the metacarpal joints.  Contraction of the right PIP joint of the fourth finger was to 15 degrees, metacarpophalangeal (MCP) joints flexed to 90 degrees, proximal interphalangeal joints (PIP) flexed to 110 degrees, and distal interphalangeal joints (DIP) flexed to 70 degrees.  The gap between the tip of the thumb and the finger was noted as 0 centimeters, and the tips of all of the fingers and the right and the proximal transverse crease of the palm was 0 centimeters.  With repetitive motion times three, the VA examiner noted no additional loss of range of motion, pain, fatigability, weakness, lack or endurance, or loss of coordination.  The VA examiner also specifically reported that the Veteran had difficulty cooperating with the examination and tended to have difficulty in relaxing the hand - i.e., the finger remained in extension throughout the examination.  However, the VA examiner further added that he observed a normal finger flexion and extension when the Veteran appeared distracted.  X-ray testing of the right hand revealed no fractures or dislocations, and the VA examiner diagnosed the Veteran with strain of the right fourth (ring) finger, intermittent, with no functional limitations.  

Based upon the evidence of record, the Board finds that a compensable evaluation is not warranted for the service-connected right ring finger disability.  The Board notes that the Veteran is currently in receipt of the maximum schedular evaluation (non-compensable) under Diagnostic Code 5227, therefore a higher rating under this code is not warranted.  

The Board has also considered other possible rating codes for a higher evaluation for the Veteran's service-connected right ring finger disability.  Diagnostic Code 5230 indicates that any limitation of motion of the little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Consequently, this Code is not applicable as the Veteran is already in receipt of a noncompensable evaluation.  

Additionally, the evidence does not show that the Veteran's right ring finger disability is analogous to amputation or that an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  Extremely unfavorable ankylosis of the right ring finger has not been shown.  In fact, there is no evidence of any ankylosis of the right ring finger, as noted in the September 2010 VA examination report.  Although it appeared that the Veteran's finger could only remain in extension at the September 2010 examination, the VA examiner reported that when the Veteran was distracted, he demonstrated normal finger flexion and extension.  Therefore, an additional evaluation is not warranted under the Note following 38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board also has considered whether an increased disability rating is warranted for the Veteran's right ring finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court clarified that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Here, the Veteran has a noncompensable evaluation for his right ring finger disability under Diagnostic Code 5230, and as mentioned this is the maximum evaluation allowable under this Diagnostic Code.  However, even if the Board considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, such increase would not be justifiable.  As previously noted, both the December 2006 and September 2010 VA examiners found no additional loss of motion, pain, fatigability, lack of endurance, loss of coordination, or weakness upon repetitive motion testing.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected right ring finger disability, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected right ring finger disability has been more disabling than as currently rated under the present decision.  

The Veteran is competent to report his symptoms.  The competent and probative medical evidence, including the objective clinical evidence, does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a compensable rating for his service-connected deformity, status post dislocation of the right ring finger, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

D.  Migraine Headaches

In his March 2008 personal statement, the Veteran admitted that while there "isn't much history" of his headaches, he continues to have painful recurring headaches over the last seven months.  He contends that a compensable rating his warranted for his service-connected migraine headaches.  

The Veteran's service-connected migraines are currently evaluated under Diagnostic Code 8100.  Pursuant to this code, migraines are rated based on the frequency and severity of their attacks, as well as any resulting economic impairment.  Migraine headaches, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  With characteristic prostrating attacks occurring on the average of once a month over the last several months, a 30 percent rating is to be assigned.  With characteristic prostrating attacks averaging one in 2 months over the last several months, a 10 percent rating is assigned.  Migraines with less frequent attacks warrant a 0 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In February 2006, the Veteran was afforded a VA examination for his headaches.  He informed the VA examiner that his headaches are mainly right-sided with no photophobia or individual loud sounds associated with it.  He admitted to generally getting four headaches a year, with only one being incapacitating.  His headaches are usually gone after two or three hours, and taking Ibuprofen helps to alleviate such symptoms associated with his headaches.  

On examination, the VA examiner reported that the cranial nerves two through twelve were intact, with the motor system revealing normal bulk, tone, and strength.  Test of coordination and sensation were also intact, with deep tendon reflexes being 2+ and symmetrical.  The Veteran was diagnosed with migraine headaches with character and frequency described above.  

A second VA examination was performed for his service-connected headaches in September 2010.  The Veteran explained that the headaches occur approximately three times a month and are moderately severe in severity.  He rated them at 8 out of 10, in terms of severity.  He further added that the headaches originate in the occipital-nuchal area and are associated with soreness in the muscles, which move around into the temples on each side, along with lightheadedness, sensitivity to noise, light and motion.  He denied having nausea or an aura associated with the headaches.  He admitted to taking a BC powder and lying down in order to achieve relief.  

Examination testing reflected no tenderness around the head and no induration over the temporal arteries.  The neck was described as supple with no tenderness of the neck muscles and carotid pulses were normal.  There was normal facial sensation, light touch sensation in the limbs, and no facial asymmetry.  Speech was fluent, hearing was deemed grossly maintained, and visual fields were intact to confrontation testing.  Peripheral motor testing reflected 5/5 strength in the limbs with normal tone.  Deep tendon reflexes in the limbs were symmetrical and normally reactive.  Vision was better than 20/20 in each eye.  The VA examiner diagnosed the Veteran with migraine headache/tension headache syndrome.  It was also noted that his symptoms are a combination of both tension/muscle traction headache and migraine headache.  

Applying the criteria to the facts of this case, the Board finds no basis to assign the next-higher 10 percent disability evaluation for the Veteran's service-connected headaches.  At the outset, the rating formulation provided in Diagnostic Code 8100 is based entirely on the frequency of the headaches and the extent to which they are prostrating.  The rating criteria do not define "prostrating," and the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack. But according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  

In this regard, while there is no disputing the Veteran experiences headaches, there is no objective evidence suggesting that he has characteristic prostrating attacks averaging one in 2 months over the last several months.  In fact, both VA examiners of record have not described the Veteran's headaches as prostrating.  However, the Board finds that based on the Veteran's statements at both VA examinations, he has demonstrated one prostrating attack, as was admitted during the February 2006 VA examination.  As mentioned above, the Veteran admitted to experiencing four headaches per year with only one of the headaches being incapacitating and preventing him from working.  Given that he has not alleged prostrating headaches occur at least once a month for the last several months and there is no clinical evidence of such attacks; the weight of the evidence is against the claim, and a compensable rating is not warranted.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for the next-higher 10 percent rating.  The Board has duly considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned appropriate for the entire rating period.  

The Board notes that the Veteran is competent to report his headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the objective medical evidence of record fails to show characteristic prostrating attacks occurring on average of one in 2 months over the last several months, and the Veteran's migraine headaches warrant no more than a 0 percent rating.  

The Veteran is competent to report his symptoms.  The Veteran has provided competent and credible statements as the frequency and severity of headaches during the 2006 and 2010 VA examination.  The competent and probative evidence, including the objective medical evidence, does not support the contentions for a higher evaluation. T he Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for migraine headaches, and the benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

E.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  

The Board acknowledges the Veteran's assertions and testimony regarding the symptoms associated with his service-connected left knee, right ring finger, and migraine headaches and that the service-connected disabilities warrant higher ratings, but finds that the currently assigned disability evaluations for the disabilities appropriately reflect the Veteran's symptoms throughout the entire rating period on appeal, and there is no basis for higher ratings.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, status postoperative debridement femoral condyle, left knee, is denied.  

Entitlement to an initial compensable evaluation for deformity, status post dislocation of the right ring finger is denied.  

Entitlement to an initial evaluation for migraine headaches is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


